Citation Nr: 1215434	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral third degree pes planus with eversion (also claimed as flat feet to include skin condition, toenail condition and bone deformities).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis, to include as secondary to bilateral third degree pes planus with eversion.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability, to include as secondary to bilateral third degree pes planus with eversion.


REPRESENTATION

Appellant represented by:	James Lenahan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from December 1940 to March 1941.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the Veteran's claims of entitlement to service connection for bilateral third degree pes planus with eversion, and for arthritis and a right ankle disability, both to include as secondary to bilateral third degree pes planus.  

In January 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for arthritis and a right ankle disability, both to include as secondary to bilateral third degree pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bilateral third degree pes planus with eversion in a decision issued in May 1948; the Veteran did not appeal that decision.

2.  In a September 2009 decision, the Board reopened and denied the Veteran's claim of entitlement to service connection for bilateral third degree pes planus with eversion.

3.  In a September 2009 decision, the Board denied the Veteran's claims of entitlement to service connection for a right ankle disability and arthritis.

4.  Evidence added to the record since the Board's September 2009 decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claims of entitlement to service connection for bilateral third degree pes planus, a right ankle disability, and arthritis, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating those claims.

5.  Bilateral pes planus preexisted service, and is currently shown.  

6.  The Veteran's bilateral pes planus underwent an increase in disability during service.  

7.  Clear and unmistakable evidence to rebut the presumption of aggravation has not been shown with respect to the Veteran's bilateral pes planus; in fact, competent medical evidence has determined that the Veteran's bilateral pes planus was aggravated during service.  





CONCLUSIONS OF LAW

1.  The September 2009 decision, in which the Board denied the Veteran's claim of entitlement to service connection for bilateral third degree pes planus, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1104, 20.1105 (2011). 

2.  The September 2009 decision, in which the Board denied the Veteran entitlement to service connection for a right ankle disability, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1104, 20.1105 (2011). 

3.  The September 2009 decision, in which the Board denied the Veteran entitlement to service connection for arthritis, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1104, 20.1105 (2011). 

4. New and material evidence has been received to reopen the claim for service connection for bilateral third degree pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

5.  New and material evidence has been received to reopen the claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

6.  New and material evidence has been received to reopen the claim for service connection for arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

7.  Bilateral pes planus was aggravated during active service. 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, given the favorable decision with respect to the issue of whether new and material evidence has been submitted to reopen the claims, and the decision to grant service connection for bilateral pes planus, the Board finds that further discussion of the VA's " duty to notify" and "duty to assist" obligations is not necessary at this time.  


New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, of pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

In this case, the Veteran contends that his current pes planus is related to service.  He testified that he began having pain in his feet during service and was hospitalized for a bilateral foot injury for one week during active duty.  He reported that he was ultimately discharged from the service due to his foot condition.  The Veteran stated that he has had problems with his feet since service and currently uses a cane and a walker to aid mobility.  See January 2012 hearing transcript.  

The Veteran's claim of entitlement to service connection for bilateral pes planus was initially denied by the RO in a May 1948 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  I

In September 2006, the Veteran's petition to reopen his previously denied claim of entitlement to service connection for bilateral pes planus was denied; the Veteran's claims of entitlement to service connection for a right ankle disability and arthritis were also denied.  The Board, in a September 2009 decision, affirmed the rating decision as to the claims for service connection for a right ankle disability and arthritis, and reopened and denied the Veteran's claim of entitlement to service connection for bilateral pes planus.  The Veteran did not file a timely appeal and, thus, the September 2009 Board decision is final.  See 38 U.S.C.A. § 7104(b).  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claims.

Historically, the pertinent evidence of record at the time of the May 1948 rating decision included the Veteran's service treatment records.  Service treatment records revealed that the Veteran entered service with bilateral pes planus, was treated for a flare-up of pes planus during service, and was discharged due to his pes planus.  The Veteran's December 1940 enlistment examination report noted bilateral, third degree pes planus with slight eversion, no symptoms, and no disability.  The service records show the Veteran was hospitalized for treatment of pes planus in February 1941.  In a March 1941 discharge examination report, the examiner noted bilateral, third degree pes planus that was symptomatic.  The report indicated that the Veteran could no longer perform his military duties such as drilling, marching, and hiking.  The Veteran was honorably discharged in March 1941 after approximately four months of active service.  The May 1948 rating decision denied the Veteran's claim because there was no evidence of record showing that the Veteran's bilateral pes planus was due to or aggravated by service.  

At the time of the Board's September 2009 decision, the pertinent evidence of record included VA treatment records, a February 2008 private medical opinion and a September 2008 VA medical opinion.  Treatment records reflect multiple occasions of treatment for bilateral foot pain with arthritis.  In February 2008, Dr. C. provided a medical opinion that the Veteran's bilateral pes planus was a direct result of his time in service because he has continued to experience pain in the feet and lower extremities since he was treated in service; Dr. C stated that in his medical opinion, the Veteran's condition was permanently worsened by service.

In September 2008, the Veteran was afforded a VA examination of the bilateral feet.  The examiner noted degenerative joint disease of the feet and ankles and the collapse of the medial and longitudinal arches consistent with pes planus; the diagnosis was bilateral, third degree pes planus and degenerative joint disease of the feet and ankles.  The examiner opined that the Veteran's pes planus was not aggravated by service.  The examiner stated that the condition would not be expected to appreciably increase in severity during the short period of time that the Veteran was in service, rather the condition had continued to progress over the intervening 67 years since service discharge.  In essence, the examiner opined that there was no objective evidence of a worsening of the pre-existing pes planus during active duty, but that the worsening of the condition had occurred since discharge.  The Board found that the February 2008 private medical opinion and the September 2008 VA examination were new and material because they represented medical nexus opinions that raised a reasonable probability of substantiating the claim, and reopened the Veteran's claim.  See 38 C.F.R. § 3.156 (2011).  However, the Board went on to find that, as the Veteran's December 1940 enlistment examination report noted that the Veteran suffered from asymptomatic bilateral pes planus, there was clear and unmistakable evidence that bilateral pes planus pre-existed his service, and the statutory presumption of soundness was rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The Board noted that Dr. C's February 2008 letter had less probative value than the September 2008 VA examiner, who found no aggravation of the pre-existing pes planus, and that, because the evidence of record indicated that there was no increase in disability during to service, the presumption of aggravation was not for application.  With regard to the Veteran's claims of service connection for a right ankle disability and arthritis, the Board found there was no evidence that the Veteran was diagnosed with arthritis or a right ankle disability while in service or within a year thereafter; the Board also found that the Veteran has currently diagnosed disabilities, but that, as he was not entitled to service connected for bilateral pes planus, he could not be entitled to secondary service connection of his right ankle disability and arthritis.

The evidence of record, submitted by the Veteran during the years since the last final decision, refers primarily to the evaluation and treatment, i.e., the current diagnosis and severity, of his current medical diagnoses; according to VA medical records, the Veteran has pedal edema, gout, and osteoarthritis of unspecified joints.  See VA medical records dated July 2010, October 2010, and April 2011.   See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

However, a letter from M.S.W., M.D., dated October 2010, states that the Veteran has symptoms of a service-connected injury to his bilateral flat feet and that the Veteran's bilateral pes planus was aggravated by and due to his service connected duties in January 1941.  More specifically, Dr. M.S.W. noted the Veteran's history of participating in an overnight march during service in January 1941 and subsequent treatment that was documented during service, and that the Veteran's bilateral pes planus was aggravated as a result of the Veteran's 24-hour march in January 1941.  On the other hand, a May 2011 VA examiner found that the Veteran had bilateral third degree pes planus upon entrance into service which temporarily flared or increased in symptoms during a 1941 hike, but that did not permanently worsen during the Veteran's service and was not otherwise aggravated beyond a normal progression during or as a result of the Veteran's service.  The VA examiner found that there was considerable worsening of the Veteran's bilateral pes planus following his service.

Moreover, at a hearing before the Board in January 2012, the Veteran testified to suffering from pain in both feet as a result of an overnight march in the mountains in 1941 and other marches during service (transcript (T.) at p. 7).  

Evidence is new if it has not been previously submitted to agency decision-makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 1110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, based on the grounds stated for the denial of the claim in the September 2009 Board decision, new and material evidence would consist of medical and other evidence indicating some increase in disability during service.  

In this regard, evidence received since the September 2009 Board decision most importantly includes the October 2010 medical opinion of Dr. M.S.W. that the Veteran's participation in an overnight march during service in January 1941 and subsequent treatment that was documented during service demonstrated that the Veteran's bilateral pes planus was aggravated during service, and the Veteran's supporting testimony before the Board in January 2012.  Since the lack of evidence of increased disability during service was in part the basis for the denial of the claim by the Board in September 2009, this additional opinion and testimony indicating increased disability during service clearly relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral pes planus.  38 C.F.R. § 3.303.

Accordingly, the Board finds that this additional evidence was not previously submitted, relates to an unestablished fact necessary to substantiate the claim for service connection for pes planus, is neither cumulative nor redundant, and raises a reasonable opportunity of substantiating the claim.  The Board thus finds that the claim for service connection for pes planus is reopened, and that because the claims for service connection for arthritis and right ankle disability as secondary to pes planus are also now capable of substantiation, those claims are also reopened.  See Shade, supra.  The Board will now proceed to consider the claim for service connection for bilateral pes planus on the merits and remand the remaining claims for further evidentiary development.  

Consideration of the Claim for Service Connection for Bilateral Pes Planus

"[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has considered the evidence relevant to this claim.  First, it demonstrates that the Veteran was shown to have bilateral pes planus at the time of service entrance and that he continues to suffer from this disability.  In addition, it reflects through both documented treatment in service and the Veteran's uncontradicted and credible testimony regarding increased pain following an extended march in 1941, an increase in the severity of the Veteran's pes planus during service.  

Thus, based on the above, the Board finds that while the specific finding of bilateral pes planus at the time of enlistment was sufficient to rebut the presumption of soundness pursuant to 38 C.F.R. § 3.304(b) (2011), the additional findings during service demonstrate an increase in disability, and the presumption of aggravation then arises.  If the presumption of aggravation under 38 U.S.C.A. § 1153 (West 2002) arises, the burden then shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Moreover, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b) (2011).  Accordingly, the Board finds that in order to find against the claim for service connection for bilateral pes planus, the Board must find that there is clear and unmistakable evidence that rebuts the presumption of aggravation.  Here, the record does not rebut the presumption.  In fact, the opinion against the claim does not state a clear rationale why the Veteran's in-service marching and treatment did not demonstrate an increase in severity, and it was the opinion of the Dr. M.S.W. that the Veteran's marching and treatment did aggravate his condition which resulted in continuing symptoms ever since.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude that his bilateral pes planus was aggravated during service, and that service connection for bilateral pes planus is therefore warranted.


ORDER

Entitlement to service connection for bilateral pes planus is granted.

The petition to reopen the claim for service connection for a right ankle disability is granted.

The petition to reopen the claim for service connection for arthritis is granted.


REMAND

Having granted service connection for bilateral pes planus, the Board notes that with respect to the Veteran's remaining claims for service connection for arthritis and right ankle disability, it is the Veteran's primary contention that such disability is secondary to this newly service-connected disability.  See 38 C.F.R. §§ 3.310(a) and (b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  Consequently, since the record does not reflect any opinion as to whether any current diagnosis of arthritis or right ankle disability is related to the Veteran's newly service-connected pes planus, the Board finds that the remaining issues should be remanded so that the Veteran can be afforded further examination to determine whether any current arthritis or right ankle disability was caused or aggravated by his recently service-connected bilateral pes planus.  The examiner should also be requested to address entitlement to service connection for these disorders on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any arthritis and/or disorders of the right ankle.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current arthritis and/or disorders of the right ankle are related to the Veteran's period of active service.  

In the event that the examiner concludes that all current arthritis and/or right ankle disability is not directly related to service, the examiner should additionally determine whether it is at least as likely as not that any current arthritis and/or right ankle disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected bilateral pes planus.

In providing these opinions, the examiner should acknowledge the Veteran's claim that arthritis and/or a right ankle disorder was caused or aggravated by his service-connected bilateral pes planus.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Read the medical opinion(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and give the Veteran and his representative an appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


